| .
Casé@ 5:19-cv-03125-SVK Document 55 Filed 09/03/19 Page 1 of 3

Cecilia Mangdoang SEP 03 2019
1765 Landess/Ave, PMB #232 Cen, SUSAN y

Milpitas, CA 95035 NOR THER HS DigGQNa

(408) 876-9950 SANUS CALE ,

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

(SAN JOSE)

Case No. 5:2019¢v03125 4V\e

Cecilia Mangabang,
Plaintiff,
Vs.

)

)

)

)

)

)

)
SPECIAL DEHAULT SERVICES, INC.; )
TRINITY FINANCIAL SERVICES, LLC; )
NEWPORT BHACH HOLDINGS, LLC; )
WILMINGTON TRUST, NA, SUCCESSOR )
TRUSTEE TO|CITIBANK, N.A. AS TRUSTEE, _ )
FOR THE BENEFIT OF REGISTERED )
HOLDERS OF/STRUCTURED ASSET )
MORTGAGE INVESTMENTS II TRUST )
2007-AR3, MORTGAGE PASS-THROUGH )
CERTIFICATHS, SERIES 2007-AR3 )
SELECT PORTFOLIO SERVICING, INC.: )
Does # I-10, in¢lusive, )
)

)

 

efendants.

PLAINTIFFS MOTION FOR LEAVE TO FILE LATE RESPONSE TO [17], [43]
[43-1] NEWPORT,
TRINITY MOTIONS TO DISMISS AND REQUEST FOR JUDICIAL NOTICE

PLAINTIFF’S MOTION FOR LEAVE TO FILE LATE RESPONSE TO [17], [43] and
[43-1 REWPOR TRINITY MOTIONS TO DISMISS AND REQUEST FOR JUDICIAL
NOTICE

 

 
y

Caseé

The un
counsel for Né

with me prior

Plaintit
NEWPORT B
MOTION ANI

AUTHORITIE

5:19-cv-03125-SVK Document 55 Filed 09/03/19 Page 2 of 3

CERTIFICATION

dersigned hereby certifies that I attempted to confer with Mr. Matthew Henderson,

wport Beach Holdings, and Trinity Financial Services but he has not gotten back

o the time of the filing of this motion to indicate whether they will oppose or not.

MOTION

if moves for leave to file late her response to [17], [43] [43-1] DEFENDANTS
EACH HOLDINGS and TRINITY FINANCIAL SERVICES NOTICE OF

) MOTION TO DISMISS; MEMORANDUM OF POINTS AND

S IN SUPPORT THEREOF and REQUEST FOR JUDICIAL NOTICE. The

response was due 8/28/2019.

A copy

 

Plaintifi

In addition, the

of the proposed Response is filed contemporaneously herewith.
r has been evicted and separated from her records, and this delayed her response.

re are complex legal issues difficult for a pro se litigant. Additionally,

I was usable to reschedule a Doctor’s appointment for my husband, Ferdinand for

8/28/2019 and dnable to make it to the Federal Courthouse to file this Response timely.

This ma

Executed on thi

PLAINTIFF’S
[43-1 NEWPO
NOTICE

tion is made in good faith and not for the purpose of delay.

8 <7 day of August_, 2019.

Ss) eee aa ae
Cecilia Mangaoang =
1765 Landess Ave, PMB #323
Milpitas, CA 95035
(408) 876-9950

2
Re ON FOR LEAVE TO FILE LATE RESPONSE TO [17], [43] and
T, TRINITY MOTIONS TO DISMISS AND REQUEST FOR JUDICIAL

 

 
Cas@ 5:19-cv-03125-SVK Document 55 Filed 09/03/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned hereby certifies that upon the date last written below I served a true

copy of the fofegoing upon the following parties by U.S. first class mail and/or email:

Special Default

Services, Inc.

c/o Fabio Ramlano Cabezas
Burke, Williams & Sorensen LLP
1851 East First Street

Suite 1550

Santa Ana, CAl 92705-4067

949-863-3363

949-863-3350 \fax)
fcabezas@bwslaw.com

 

Select Portfoli
Wilmington tf

Registered H

Servicing, Inc.

ust, NA, Successor Trustee to Citibank, N.A. as Trustee, for the Benefit of
ders of Structured Asset Mortgage Investments II Trust 2007-AR3,

Mortgage Pass-Through Certificat
c/o Bryan Lakgith Hawkins

Stoel Rives LLP

500 Capitol Mal
Suite 1600

I

Sacramento, CA 95814

916-447-0700

916-447-4781 (fax)
bryan.hawkins@stoel.com

Newport Beach

Holdings, LLC

Trinity Financjal Services, LLC
c/o Matthew S. |Henderson

Parker Ibrahim & Berg LLC

695 Town Center Drive, 16th Floor

Costa Mesa, CA
714-361-9550

92626

714-784-4190 (fax)
matthew. henderson@piblaw.com

Executed on thi

2g day of _ August_, 2019. _/s/ <ALL
Armidé Manga g

PLAINTIFF’S MOTION FOR LEAVE TO FILE LATE RESPONSE TO [17], [43] and

[43-1 NEWPO
NOTICE

3

RT, TRINITY MOTIONS TO DISMISS AND REQUEST FOR JUDICIAL

 

 
